Citation Nr: 1001402	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as skin cancers. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1966 to January 1970.  Among his awards is 
a Purple Heart and Combat Action Ribbon. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the Veteran's claim of 
entitlement to service connection for a skin disability 
(claimed as skin cancer).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to his request on his VA Form 9, substantive appeal, 
the Veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge at the RO in Des Moines, Iowa in 
April 2009.  He was notified of this hearing in a March 2009 
letter.  The Veteran failed to report to the hearing.  

In a May 2009 correspondence, the Veteran requested that 
another hearing be scheduled.  Subsequently, in July 2009, 
the Board granted the Veteran's motion to reschedule his 
videoconference hearing.  In an August 2009 letter, the Board 
notified the Veteran that he had been scheduled for a central 
office hearing in Washington, DC in November 2009.  Then, in 
a statement received in August 2009, the Veteran withdrew his 
hearing request "due to [l]ack of funds to travel [t]o 
Washington." 

The Board finds that the Veteran requested a videoconference 
hearing but was instead scheduled for a central office 
hearing to which he indicated he could not afford to travel.  
Therefore, the Veteran should be scheduled for a 
videoconference hearing at the RO in Des Moines, Iowa.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.702, 20.704 (2009).  Since such hearings are 
scheduled by the RO (see 38 C.F.R. § 20.704(a)), the Board is 
remanding the case for that purpose, in order to satisfy 
procedural due process.  Under applicable regulation, a 
hearing on appeal will be granted if an appellant expresses a 
desire to appear in person. 38 C.F.R. § 20.700.  The 
importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing before the Board, 
as the docket permits.  The Veteran should 
be notified of the date, time, and place 
of such a hearing by letter mailed to his 
current address of record, with a copy to 
his representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

